IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-40836
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

RAUL RIOS-AMAYA,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. M-01-CR-868-1
                       - - - - - - - - - -
                        December 12, 2002

Before JOLLY, JONES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Raul Rios-Amaya (Rios) appeals his guilty-plea conviction

under 18 U.S.C. § 922(g)(1) for possession of a firearm by a

convicted felon.   He argues for the first time on appeal that the

factual basis for his guilty plea, which showed his intrastate

possession of a firearm manufactured outside the state, was

insufficient to establish the nexus with interstate commerce

required by 18 U.S.C. § 922(g)(1).   He acknowledges that his


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-40836
                               -2-

claim is foreclosed by existing Fifth Circuit precedent and

states that he raises the claim to preserve it for possible

Supreme Court review.

     Rios's claim is foreclosed by circuit precedent.     See United

States v. Cavazos, 288 F.3d 706, 712-13 (5th Cir.), cert. denied,

123 S. Ct. 253 (2002); United States v. Daugherty, 264 F.3d 513,

518 & n.12 (5th Cir. 2001), cert. denied, 534 U.S. 1150 (2002).

Accordingly, the district court's judgment is AFFIRMED.